     Case 1:17-cv-00931-AWI-JLT Document 96 Filed 11/08/19 Page 1 of 1


 1   James D. Weakley, Esq. Bar No. 082853
     Brande L. Gustafson, Esq. Bar No. 267130
 2
     WEAKLEY & ARENDT
 3   A PROFESSIONAL CORPORATION
     5200 N. Palm Avenue, Suite 211
 4   Fresno, California 93704
     Telephone: (559) 221-5256
 5   Facsimile: (559) 221-5262
     Jim@walaw-fresno.com
 6   Brande@walaw-fresno.com
 7   Attorneys for Defendant, Deputy Gabriel Romo
 8

 9                              UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   STAN SEVERI and MYRANDA SEVERI,            )       CASE NO. 1:17-CV-00931-AWI-JLT
                                                )
13                  Plaintiffs,                 )       NOTICE OF SETTLEMENT AND
                                                )       REQUST TO VACATE TRIAL AND ALL
14                  vs.                                 PENDING DATES
                                                )
15   COUNTY OF KERN; KERN COUNTY                )
     SHERIFF DONNY YOUNGBLOOD; in his )
16   individual capacity; DEPUTY GABRIEL        )       Complaint Filed: July 13, 2017
                                                        Trial Date: November 26, 2019
17   ROMO, in his individual capacity; and DOES )
     1 to 100, Inclusive, in their individual   )
     capacities,                                )
18
                      Defendants.               )
19

20           TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

21           PLEASE TAKE NOTICE that the parties have agreed to settle this matter. Plaintiff and

22   Defendants request that the Court vacate all dates in this matter, including trial. The parties

23   request that the Court order the parties to appear for a status conference if a dismissal is not

24   filed within ninety (90) days.

25   Dated: November 8, 2019                     WEAKLEY & ARENDT
                                                 A Professional Corporation
26
                                          By:    /s/ Brande L. Gustafson                   .
27                                               James D. Weakley
                                                 Brande L. Gustafson
28                                               Attorneys for Defendant Deputy Gabriel Romo


     Notice of Settlement
                                                    1
